U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-52177 KALEX CORP. (Exact name of small business issuer as specified in its charter) Delaware 13-3305161 (State or other jurisdiction of incorporation Or organization) (I.R.S. Employer Identification No.) rd Street Suite 15M, New York, NY 10016 (Address of Principal Executive Offices) (212)686-7171 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes x No ¨ As of December 31, 2012, the Issuer had 800,000,000 authorized shares of common stock and 725,200 issued and outstanding. 1 TABLE OF CONTENTS Page Explanatory Note 3 PART I – FINANCIAL INFORMATION Item 1.Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 13 Item 4.Controls and Procedures 13 PART II – OTHER INFORMATION Item 1.Legal Proceedings 14 Item 1A.Risk Factors 14 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3.Defaults Upon Senior Securities 14 Item 4.(Removed and Reserved) 14 Item 5.Other Information 14 Item 6.Exhibits 14 SIGNATURES 15 2 Table of Contents EXPLANATORY NOTE This quarterly report on Form 10-Q is being filed with the Securities and Exchange Commission to bring KALEX CORP. (the “Company”, “we”, “us”, and “our”), current in its filings and reports under the Securities Exchange Act of 1934. Accordingly, this quarterly report is intended to be a historical document disclosing the status of the Company as of December 31, 2012 and does not include any subsequent events. Information for periods subsequent to the three and six months ended December 31, 2012 is available in our in our quarterly report on Form 10-Q for the three and nine months ended March 31, 2013, which report we intend to file on or about the date we file this quarterly report. 3 Table of Contents PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements KALEX CORPORATION BALANCE SHEETS December 31, 2012 (Unaudited) ASSETS December 31, June 30, Cash and cash equivalents $ $ Prepaid expenses - TOTAL ASSETS $ $ LIABILITIES AND DECIENCY IN ASSETS Accounts payable and accrued expenses $ $ Due to affiliates Due to non-affiliate - Convertible note payable TOTAL LIABILITIES Preferred stock - $.00001 par value, 100,000 shares authorized none outstanding - - Series A Preferred stock - $0.0001 par value, 1,000 shares authorized; 1,000 shares issued and outstanding - - Common stock - $.00001 par value, 800,000,000 shares authorized, 800,000 shares issued and 725,200 outstanding 8 8 Treasury stock - 74,800 shares (23,025 ) (23,025 ) Additional paid in capital Accumulated deficit (160,288 ) (111,692 ) Deficiency in assets (172,313 ) (123,717 ) TOTAL LIABILITIES AND DEFICIENCY IN ASSETS $ $ 4 Table of Contents KALEX CORPORATION STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Six Months Ended December 31, December 31, December 31, December 31, General and administrative expenses $ Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding 5 Table of Contents KALEX CORPORATION STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended December 31, December 31, Cash Flows from Operating Activities Net loss from operations $ ) $ ) Changes in operating assets and liabilities Prepaid expenses Accounts payable and accrued expenses Due to Non-Affiliate Net cash used in operating activities - Cash Flows from Investing Activities Promissory Note Payable Net change in cash and cash equivalents Cash and cash equivalents - beginning of quarter $ $ Cash and cash equivalents - end of quarter $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for interest $
